Citation Nr: 1026193	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals, 
partial gastrectomy with scar.


REPRESENTATION

Appellant represented by:	Robert D. Mason, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to August 1965.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, Norh 
Carolina.  

In April 2010, the Veteran testified at a videoconference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is of record.


FINDING OF FACT

The Veteran's service-connected residuals, partial gastrectomy 
with scar, results in moderate symptoms to include reports of 
episodic abdominal pain; nausea; bowel urgency and diarrhea; and 
varying subjective reports of blood in his stool, hypoglycemic 
symptoms, and sweating.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals, partial gastrectomy with scar, have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letter to the Veteran in June 2007, 
before the original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for an increased rating, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in the June 2007 letter.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for increased rating, and the duty 
to assist requirements have been satisfied.  VA treatment records 
dated from 2004 to 2009 were obtained and associated with the 
claims folder.  A VA examination was performed in 2007 in order 
to obtain medical evidence as to the extent of the claimed 
disability.  The Board finds that, collectively, the VA 
examination and treatment reports obtained in this case are 
adequate.  The VA examiner reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
service-connected disability, and recorded pertinent findings 
consistent with the examination and record.  The Board finds that 
the VA examination report is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  The Board observes that the July 
2007 examiner did not record examination findings regarding 
weight or signs of anemia.  In an increased rating claim, the 
current findings are most relevant to an equitable outcome.  
However, the additional VA treatment reports provided information 
sufficient in detail and relevance to the rating criteria to 
allow for determination of the appropriate disability rating.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Goober, 
14 Vet. App. 227 (2000); Della Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 
(2009).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2009).  It is also necessary to 
evaluate the disability from the point of view of the Veteran 
working or seeking work and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's favor.  
38 C.F.R. §§ 4.2, 4.3 (2009).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 
509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is known 
as "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The history of the Veteran's disability shows that in an October 
1965 rating action the RO granted service connection for 
residuals, partial gastrectomy rated as 20 percent disabling, 
effective August 14, 1965.  In a July 2007 rating decision, the 
RO awarded an increase for the disability to 40 percent disabling 
effective June 15, 2007.  The Veteran contends that his service-
connected residuals, partial gastrectomy with scar warrant a 
rating higher than 40 percent.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.114, 4.113 
(2009).  Although the evidence of record includes current 
diagnoses of peptic ulcer disease, ratable under Diagnostic Codes 
7304 to 7306, inclusive, and GERD contemplated by Diagnostic Code 
7346, the Rating Schedule prohibits Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from 
being combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Based on the evidence of record, 
the Board finds that the evaluations assigned to the Veteran's 
partial gastrectomy represent his predominant disability picture.  
As such, the Board will evaluate the Veteran's partial 
gastrectomy under Diagnostic Code 7308.

Diagnostic Code 7308 provides for a 20 percent disability rating 
for mild symptoms; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous mild 
manifestations.  A disability rating of 40 percent is warranted 
for moderate symptoms; less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A maximum disability 
rating of 60 percent is warranted for severe symptoms; associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.   38 C.F.R. § 4.114, Diagnostic Code 
7308.

Weight loss is a consideration in evaluating digestive system 
disorders.  VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for three 
months or longer; and the term "minor weight loss" means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer. The term 
"inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average weight 
for the two-year-period preceding onset of the disease. 38 C.F.R. 
§ 4.112 (2009).

In July 2007, the Veteran underwent a VA examination to ascertain 
the then current severity of his residuals, partial gastrectomy 
with scar.  The Veteran reported that he underwent a partial 
gastrectomy during his active duty service because of 
gastrointestinal bleeding.  At the examination, the Veteran 
presented with complaints of reflux symptoms, and chronic 
diarrhea and bowel urgency, especially with dairy products, 
sweets and chocolates.  However, it was noted that his symptoms 
are better controlled if he sticks with vegetables, chicken, and 
fish.  The Veteran reported that he had a bleeding episode 5 
years prior, and since then the bleeding had stopped.  The 
Veteran further stated that he experienced symptoms of dysphagia 
and heartburn.  The examiner reported diagnoses including post-
gastrectomy diarrhea, lactose intolerance, and GERD 
(gastroesophageal reflux disease) as a result of subtotal gastric 
resection.

VA treatment records dated in 2006 through 2009 indicate the 
Veteran's weight has increased from approximately 179 to 189 
pounds.  The Veteran was described as obese and noted to have 
good bowels according to an April 2007 VA treatment report.  He 
was also described as mildly overweight  according to an August 
2008 treatment report.  VA treatment reports further note the 
Veteran eats well and has denied nutritional problems.  One 
episode of loose black stool was reported by the Veteran in an 
August 2008 VA treatment report.

In April 2010, the Veteran testified before the Board about the 
frequency and severity of his post-service symptoms, including 
sweating, diarrhea, and nausea.  The Veteran also testified how 
this disability affected his occupational and daily life and 
testified about the medications he was then taking.  With respect 
to his diarrhea, the Veteran testified that he was taking 
medication to help control the diarrhea.  The Veteran also 
reported that his weight fluctuations are a result of trying to 
get his diabetes under control.  In any event, weight loss has 
not been demonstrated.

There was no significant weight loss or gain; he was not 
malnourished; and VA treatment reports are negative for an 
abdominal mass.  The Veteran denied a history of vomiting and had 
no obvious circulatory disturbances or hypoglycemic reactions 
after meals.  As such, the evidence of record did not demonstrate 
severe symptoms, including circulatory disturbance after meals, 
confirmed hypoglycemic symptoms, or weight loss with 
malnutrition.  See 38 C.F.R. § 4.114, Diagnostic Code 7308.  

The Board notes that the Veteran testified he experiences dumping 
syndrome, however, his statements lack credibility in this 
regard, as such testimony is inconsistent with the other evidence 
of record.  The evidence shows that the appellant is inconsistent 
in his reports and that his statements are wholly inconsistent 
with other independent evidence of record.  See Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) ("The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character").  Of note, 
while few VA records indicate some episodes of diarrhea and bowel 
urgency after eating dairy products, sweets, and chocolates, 
other treatment reports indicate that the Veteran is constipated 
at times; and at no time has he exhibited classic symptoms of 
dumping syndrome.  Further, as noted above, VA treatment records 
reflect that the Veteran has good bowels, eats well, and denies 
nutritional problems.  Thus, credible evidence of dumping 
syndrome has not been shown.

While the evidence of record demonstrates that the Veteran 
exhibited some of the symptoms associated with a rating in excess 
of 40 percent during the rating period on appeal, the Board finds 
that the Veterans overall disability picture does not more nearly 
approximate a 60 percent evaluation. 38 C.F.R. § 4.7 (2009).  The 
Board notes that the Veteran is separately service-connected for 
anemia associated with residuals partial gastrectomy with scar.  
The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, an increased 
evaluation may only be assigned based on symptomatology of his 
residuals, partial gastrectomy with scar, aside from any anemia.  
To do otherwise would constitute prohibited pyramiding. 38 C.F.R. 
§ 4.14 (2009).

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2004), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a higher 
disability evaluation. 

The Rating Schedule provides for the possibility of rating in 
excess of 40 percent under either Diagnostic Code 7346 for hiatal 
hernia, Diagnositic Codes 7304 to 7306 for peptic ulcers, or 
Diagnostic Code 7307 for gastritis.  In this regard, the Board 
acknowledges that the Veteran has no documented episodes of 
hematemesis, vomiting, or material weight loss.  Overall, the 
evidence does not show symptom combinations that reflect or 
approximate severe impairment of health that would be required 
for the next higher 60 percent rating under Diagnostic Code 7346 
and Diagnositic Codes 7304 to 7306.  Also, a 60 percent rating 
for hypertrophic gastritis under Diagnostic Code 7307 requires 
chronic symptoms with severe hemorrhages or large ulcerated or 
eroded areas, neither of which have been shown or claimed.  It is 
therefore the judgment of the Board that a 40 percent disability 
rating reflects the severity of the Veteran's service-connected 
disability and that elevation to the next higher 60 percent 
rating is not warranted under these diagnostic codes.

The level of impairment associated with the residuals, partial 
gastrectomy with scar has been relatively stable throughout the 
appeal period.  Therefore, the application of staged ratings 
(i.e., different percentage ratings for different periods of 
time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Separate, compensable evaluations could be warranted for a scar 
that is the residual of the partial gastrectomy.  However, in 
this case, the required manifestations are not present.  To 
warrant a compensable evaluation, the scar must be of an area of 
144 square inches (929 square centimeters) or greater under 
Diagnostic Code 7802; or unstable, involving frequent loss of 
covering of skin over the scar under Diagnostic Code 7803; or 
superficial and painful on examination under Diagnostic Code 
7804; or cause limitation of motion of the affected part under 
Diagnostic Code 7805.  The July 2007 VA examiner described the 
scar as stable, superficial, and measuring less than 6 inches on 
the right and less than 8 inches on the left, with a width of 1/4 
inch.  There was no inflammation, edema, keloid formation, 
induration, elevation, or depression.  He further noted that 
there was no limitation of motion regarding the scar and no 
actual pain.  The diagnosis was abdominal incisional scar with 
pruritus.  Thus, a separate, compensable evaluations is not 
warranted for a scar.

Accordingly, the evidence of record does not demonstrate that 
symptoms associated with the Veteran's partial gastrectomy with 
scar meet the criteria for a rating in excess of 40 percent at 
any time during the period on appeal.  In conclusion, the 
preponderance of the evidence is against the claim of entitlement 
to a disability rating in excess of 40 percent for residuals, 
partial gastrectomy with scar, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  This is accomplished by 
comparing the level of severity and symptomatology of the 
service-connected disability with the established criteria.  If 
the criteria reasonably describe the Veteran's disability level 
and symptomatology, then the Veteran's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the rating criteria for the disability reasonably describe 
the Veteran's disability level and symptomatology.  When 
comparing this disability picture with the symptoms contemplated 
by the Rating Schedule, the Board finds that the Veteran's 
experiences are contemplated by a 40 percent disability rating.  
A rating in excess of 40 percent is provided for certain 
manifestations of post-gastrectomy syndromes, but the medical 
evidence demonstrates that those manifestations are not present 
in this case.  The criteria for a 40 percent rating reasonably 
describe the Veteran's disability level and symptomatology.  For 
this reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate.  It is also noted that there is no evidence of any 
hospitalization or interference with employment related to the 
service-connected residuals, partial gastrectomy with scar.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 40 percent for residuals, 
partial gastrectomy with scar, is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


